 Case 2:20-cv-03028-RSWL-JEM Document 32 Filed 07/07/20 Page 1 of 6 Page ID #:507



     David Sullivan (pro hac vice pending)
 1   david.sullivan@reavescoley.com
     REAVESCOLEY PLLC
 2   Southeastern Virginia Office
     505 Independence Pkwy, Suite 103
 3   Chesapeake, VA 23320
     Telephone: (757) 410-8066
 4   Facsimile: (757) 410-8258
     Attorneys for Defendant Young Money APAA Sports
 5   and Entertainment
 6   JAY SMITH (SBN 166105)
     jsmith@gslaw.org
 7   JOSHUA ADAMS (SBN 261658)
     jadams@gslaw.org
 8   GILBERT & SACKMAN
     A Law Corporation
 9   3699 Wilshire Boulevard, Suite 1200
     Los Angeles, California 90010
10   Telephone: (323) 938-3000
     Facsimile: (323) 937-3139
11   Attorneys for Defendant Young Money APAA Sports
     and Entertainment
12
13                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
14
15   FADDE MIKHAIL, an individual,         Case No. 2:20-cv-03028 RSWL (JEMx)

16         Plaintiff,                      District Judge Ronald S.W. Lew

17                v.                       DEFENDANT’S REPLY
                                           MEMORARANDUM IN SUPPORT
18   DERRIUS GUICE, an individual,         OF MOTION TO DISMISS FOR
     YOUNG MONEY APAA SPORTS               LACK OF PERSONAL
19   AND ENTERTAINMENT, a Texas            JURISDICTION
     limited liability company; WESLEY
20   SPENCER, an individual; ANDREW        Date:       July 21, 2020
     SIMMS, an individual; and DOES 1-     Time:       10:00 a.m.
21   50, inclusive,                        Ctrm:       TBD
                                           Court:      255 E. Temple Street
22         Defendants.                                 Los Angeles, CA 90012

23
24
25
26
27
28    DEFENDANT’S REPLY MEMORANDUM IN SUPPORT OF THE MOTION TO DISMISS
                      FOR LACK OF PERSONAL JURISDICTION
 Case 2:20-cv-03028-RSWL-JEM Document 32 Filed 07/07/20 Page 2 of 6 Page ID #:508




 1                                 REPLY MEMORANDUM
 2   I.      INTRODUCTION
 3           Plaintiff Fadde Mikhail’s opposition to Defendant’s motion to dismiss for lack
 4   of personal jurisdiction argues that: (a) the motion to dismiss was not timely filed; (b)
 5   the Defendant failed to meet and confer; (c) the Defendant consented to personal
 6   jurisdiction through litigation decisions made by other defendants in this case; and (d)
 7   personal jurisdiction is appropriate according to relevant caselaw. Dkt. # 31, Page Id
 8   # 6-10. These arguments are without merit.
 9           First, the motion to dismiss was timely filed. See Dkt. # 20 (“PROOF OF
10   SERVICE Executed by Attorney for Plaintiff Fadde Mikhail, upon Defendant Young
11   Money APAA Sports and Entertainment, served on 5/15/20, Answer due 6/5/20”).
12   Second, it is acknowledged that Young Money APAA Sports and Entertainment
13   (“YMAPAA”) was not yet served or represented at the time of the meet and confer
14   telephone conference on May 20, 2020. However, as Plaintiff notes in his opposition,
15   counsel for the parties discussed personal jurisdiction over Spencer and Simms during
16   that call, and counsel for Plaintiff insisted that any issues related to personal
17   jurisdiction over the defendants must be litigated.           Plaintiff’s opposition to
18   YMAPAA’s motion to dismiss confirms this.
19           Plaintiff’s third ground for his opposition to YMAPAA’s motion is that, by not
20   filing 12(b)(2) motions to dismiss for lack of personal jurisdiction, Spencer and Simms
21   “consented” to personal jurisdiction on behalf of YMAPAA. This argument is absurd
22   on its face, as only YMAPAA can consent to the jurisdiction of a court over
23   YMAPAA.
24           Finally, Plaintiff’s argument that this Court’s exercise of personal jurisdiction
25   over YMAPAA is appropriate according to relevant caselaw must fail, because it is
26   based entirely on conclusory allegations and unsupported assertions of fact. Mikhail’s
27
                                          1
28        DEFENDANT’S REPLY MEMORANDUM IN SUPPORT OF THE MOTION TO DISMISS
                          FOR LACK OF PERSONAL JURISDICTION
 Case 2:20-cv-03028-RSWL-JEM Document 32 Filed 07/07/20 Page 3 of 6 Page ID #:509




 1   troublesome account of the facts begins on the first page of his introduction to his
 2   opposition, where he restates his claim that the “loans” at issue in this case and
 3   memorialized by the Promissory Note began before Mikhail entered into the Standard
 4   Representation Agreement with Defendant Derrius Guice. As set forth in Defendants’
 5   Reply in Support of Motion to Dismiss and Compel Arbitration, Mikhail testified
 6   under oath during the arbitration proceedings to a different set of facts. Mikhail’s
 7   conclusory and unsupported allegations do not establish that YMAPAA is subject to
 8   the personal jurisdiction of this Court.
 9   II.   ARGUMENT
10         The Declaration of Mikhail’s counsel alleges that YMAPAA’s website lists ten
11   clients of YMAPAA who “are players for California based teams.” Dkt. # 31-2, Page
12   Id # 3. The declaration also states that YMAPAA’s website is divided into “rosters”
13   of clients by various sports, “of which there are also California based individuals and
14   companies.” Id.     Plaintiff Mikhail’s declaration alleges that he saw agents of
15   YMAPAA at “many college and professional football games over the past four years
16   in the State of California …” and concludes that they were “at these games to recruit
17   new players or support the ones signed to them.” Dkt. # 31-5, Page Id # 4.
18         Even if true, these allegations are insufficient to establish this Court’s general
19   jurisdiction over YMAPAA, as they do not amount to “minimum contacts” such that
20   the exercise of such jurisdiction “does not offend traditional notions of fair play and
21   substantial justice.” International Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S.Ct.
22   154, 90 L.Ed. 95 (1945) (internal quotation marks and citation omitted). Specific
23   jurisdiction is also inappropriate, as none of the acts alleged in the Complaint
24   attributed to YMAPAA or its athlete-agents are alleged to have been carried out in
25   California. (Gontard Decl. ¶ 10).
26
27
                                       2
28     DEFENDANT’S REPLY MEMORANDUM IN SUPPORT OF THE MOTION TO DISMISS
                       FOR LACK OF PERSONAL JURISDICTION
 Case 2:20-cv-03028-RSWL-JEM Document 32 Filed 07/07/20 Page 4 of 6 Page ID #:510




 1         As set forth more fully in the memorandum in support of YMAPAA’s motion,
 2   the Supreme Court has held that the “paradigm forums” for the exercise of general
 3   jurisdiction are an individual's domicile and a corporation's place of incorporation and
 4   principal place of business. Goodyear Dunlop Tires Operations, S.A. v. Brown, 564
 5   U.S. 915, 924, 131 S.Ct. 2846, 180 L.Ed.2d 796 (2011); see Daimler AG v. Bauman,
 6   571 U.S. 117, 134, 134 S.Ct. 746, 187 L.Ed.2d 624 (2014). This is in contrast to
 7   specific jurisdiction, which “exists when a case arises out of or relates to the
 8   defendant's contacts with the forum.” Ranza, 793 F.3d at 1068 (quotations and
 9   citations omitted). It “depends on an affiliation between the forum and the underlying
10   controversy, principally, activity or an occurrence that takes place in the forum State
11   and is therefore subject to the State's regulation.” Id.
12         A.     Mikhail’s Declaration and Counsel’s Declaration do not support the
13
                  exercise of general jurisdiction.

14         For general jurisdiction to exist over a nonresident defendant such as
15   YMAPAA, the defendant must engage in “continuous and systematic general business
16   contacts,” Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 416, 104
17   S.Ct. 1868, 80 L.Ed.2d 404 (1984) (citing Perkins v. Benguet Consol. Mining Co., 342
18   U.S. 437, 72 S.Ct. 413, 96 L.Ed. 485 (1952)), that “approximate physical presence”
19   in the forum state. Bancroft & Masters, Inc. v. Augusta Nat'l, Inc., 223 F.3d 1082,
20   1086 (9th Cir.2000). This is an exacting standard, as it should be, because a finding
21   of general jurisdiction permits a defendant to be haled into court in the forum state to
22   answer for any of its activities anywhere in the world. See Brand v. Menlove Dodge,
23   796 F.2d 1070, 1073 (9th Cir.1986).
24         Nothing in the declarations submitted by Mikhail in opposition to YMAPAA’s
25   motion establishes that YMAPAA negotiated a single contract in the State of
26   California, solicited or procured a single client in California, or engaged in any activity
27
                                       3
28     DEFENDANT’S REPLY MEMORANDUM IN SUPPORT OF THE MOTION TO DISMISS
                       FOR LACK OF PERSONAL JURISDICTION
 Case 2:20-cv-03028-RSWL-JEM Document 32 Filed 07/07/20 Page 5 of 6 Page ID #:511




 1   other than attending sporting events. Of course, these allegations do not establish that
 2   YMAPAA has engaged in any continuous or systematic general business contacts
 3   within the State of California, let alone such contacts to approximate physical
 4   presence. See, e.g., Helicopteros, 466 U.S. at 416, 104 S.Ct. at 1873 (no jurisdiction
 5   over foreign corporation that sent officer to forum for one negotiating session,
 6   accepted checks drawn on a forum bank, purchased equipment from the forum, and
 7   sent personnel to the forum to be trained); Cubbage v. Merchent, 744 F.2d 665, 667–
 8   68 (9th Cir.1984), (no jurisdiction over doctors despite significant numbers of patients
 9   in forum, use of forum's state medical insurance system and telephone directory listing
10   that reached forum); Gates Learjet Corp. v. Jensen, 743 F.2d 1325, 1330–31 (9th
11   Cir.1984) (no jurisdiction over defendants despite several visits and purchases in
12   forum, solicitation of contract in forum which included choice of law provision
13   favoring forum, and extensive communication with forum); Congoleum Corp. v. DLW
14   Aktiengesellschaft, 729 F.2d 1240, 1243 (9th Cir.1984) (developing sales force in
15   forum state insufficient).
16
           B.     There are no alleged facts on which to exercise specific jurisdiction
17                over YMAPAA in this case.
18         If a nonresident defendant has sufficient “minimum contacts” with California
19   arising from, or related to, the claims at issue in the litigation, the forum may assert
20   specific personal jurisdiction. The declarations submitted by Mikhail in opposition to
21   YMAPAA’s Motion to Dismiss do not establish any facts pertaining to minimum
22   contacts with California relating to the claims at issue in the litigation.
23         III.   CONCLUSION
24         For the above stated reasons, and the reasons stated in the Motion to Dismiss
25   for Lack of Personal Jurisdiction, Young Money APAA Sports and Entertainment,
26
27
                                       4
28     DEFENDANT’S REPLY MEMORANDUM IN SUPPORT OF THE MOTION TO DISMISS
                       FOR LACK OF PERSONAL JURISDICTION
 Case 2:20-cv-03028-RSWL-JEM Document 32 Filed 07/07/20 Page 6 of 6 Page ID #:512




 1   LLC, respectfully requests that the Court dismiss the Complaint against it in its
 2   entirety, with prejudice.
 3
 4
 5   Dated: July 7, 2020.                GILBERT & SACKMAN
                                         A Law Corporation
 6
 7                                       By:   /s/Jay Smith
                                               Jay Smith
 8                                             Attorneys for Defendant Young Money
 9                                             APAA Sports and Entertainment

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                       5
28     DEFENDANT’S REPLY MEMORANDUM IN SUPPORT OF THE MOTION TO DISMISS
                       FOR LACK OF PERSONAL JURISDICTION
